                                                                            10/3/2019


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 VICTORY PROCESSING, LLC, and
                                                      CV 17-27-H-CCL
 DAVE DISHAW,

                      Plaintiffs,
                                                            ORDER
        vs.

 TIM FOX, in his official capacity as
 Attorney General for the State of
 Montana,

                      Defendant.

      IT IS HEREBY ORDERED that Plaintiffs' "Unopposed Motion To Transfer

Consideration of Attorneys Fees on Appeal to District Court" (Doc. 47) is

GRANTED, despite Plaintiffs' failure to submit a proposed order, as required by

L.R. 7. l(c)(3). Counsel are reminded that both local counsel and pro hac vice

counsel are expected to follow the local rules of this Court.

      Dated this.5~ay of October, 2019.
